Title: To Alexander Hamilton from John De Barth Walbach, 19 March 1799
From: Walbach, John De Barth
To: Hamilton, Alexander


Wilmington [Delaware] March 19, 1799. “Ayant appris par les papiers publics, Que le Gouvernement Se preparoit a faire marcher des troupes, contre les insurgés, du Canton de Northampton; et le Régiment, au quel j’ai l’honneur d’appartenir, n’etant pas encore levé; je prend la liberté, Général, de vous addresser la presente, pour offrir mes Services comme volontaire, Si vous le juger apropos.…”
